DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/23/22, claims 1-4, 6, 20-26 are currently pending in the application.

Applicant's election with traverse of Group I invention, claims 1-4, 6, in the reply filed on 9/23/22 is acknowledged.  The traversal is on the ground(s) that there is a significant overlap in the search for Groups 1 and II. This is not found persuasive because the composition of Group I invention is defined by the limitations as set forth in the body of the claim. Claims of Group I invention are drawn to a composition/product. The recitation  “tanning agent” in the preamble of claim 1 is deemed to be a statement of purpose or intended use intended use of the composition/product. Moreover, the use of a tanning agent is not necessarily limited to a method of tanning leather, as in claimed Group II invention, but may be in methods other than for tanning leather, as stated in the restriction requirement. Thus, the searches for the two groups of inventions are not coextensive, and there would be serious search burden if the groups are not restricted. 
The requirement is still deemed proper and is therefore, made FINAL. Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims would be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China, to 202110178497.6 filed on 02/08/2021. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55. Office record  indicates that an attempt by the Office to retrieve, under the foreign priority exchange program, the foreign application 202110178497.6 to which priority is claimed, failed on 7/8/22.

Claim Objection
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the following limitation:

    PNG
    media_image1.png
    33
    424
    media_image1.png
    Greyscale

	The claim should be amended to recite “%” correctly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “A light-colored polycarboxylated polysaccharide tanning agent”. It appears that the claimed light-colored polycarboxylated polysaccharide tanning agent is prepared by a method comprising the steps recited in lines 13-19, specifically, by conducting an oxidation reaction of an aqueous polysaccharide solution in an organic solvent with hydrogen peroxide and a catalyst. However,  the claim also recites that the light-colored polycarboxylated polysaccharide tanning agent comprises the following raw materials: a polysaccharide, an organic solvent, a catalyst, hydrogen peroxide, and a neutral salt. Therefore, it is not clear as to what the claimed light-colored polycarboxylated polysaccharide tanning agent comprises, whether it is a reaction product obtained by reacting the raw materials in recited amounts, or if it comprises the raw materials in recited amounts, and or a combination thereof. Furthermore, the recited raw materials may include neutral salt in an amount of 0 wt.%, i.e. it may be absent. However, the recited preparation method includes the step of “adding the neutral salt to the oxidized polysaccharide solution”. Additionally, the recited method involves the organic phase being discarded, i.e. organic solvent removed, to provide for a light-colored tanning agent. Therefore, it is unclear if the recited organic solvent and the neutral salt are required elements in the claimed polycarboxylated polysaccharide tanning agent. Claim 1 further lacks clarity due to the recitation “organic solvent has a structure or polarity similar to a furfural substance”. It is not clear as to which solvents are encompassed by the limitation. 
In light of the above, the meets and bounds of the claim would be unclear to one skilled in the art, as of the effective filing date of the claimed invention. For the purpose of examination, in light of the exemplified embodiments in the specification, Examiner interprets the claimed light colored-polycarboxylated polysaccharide tanning agent to be an aqueous composition comprising a reaction product of an aqueous polysaccharide solution with hydrogen peroxide in the presence of a catalyst. Claims 2-4, 6 are included in the rejection because they depend on rejected base claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107119154 B (‘154, Machine translation), in view of Jaeger et al. (US 2,029,322).
Regarding claim 1, ‘154 reference teaches tanning agent formed from a polysaccharide based ligand and a chromium-free metal complex, wherein the polysaccharide is oxidized through hydrogen peroxide under high temperature and pressure. Specifically, the reference teaches a reaction product of an aqueous polysaccharide solution at a concentration of 5-50 wt.% and 40-100% hydrogen peroxide in the presence of 0.05 to 1 wt.% catalyst, wherein the catalyst may be ferrous sulfate, copper sulfate or ferric sulfate (Ab., ref. claim 1, Content of the Invention Section, page 4, Examples). Additionally, disclosed polysaccharide from the oxidation with hydrogen peroxide includes carboxylic groups (reads on polycarboxylated polysaccharide) (ref. claim 1, 5)
CN ‘154 reference is silent with regard to a light-colored polycarboxylated polysaccharide tanning agent obtained from reacting an aqueous polysaccharide solution with hydrogen peroxide and a catalyst under claimed reaction conditions.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
CN ‘154 reference teaches reaction product formed from an aqueous polysaccharide solution, hydrogen peroxide and a catalyst. Although the reference is silent with regard to a light-colored tanning agent, the secondary reference to Jaeger teaches that preparing a tanning agent in the presence of color adsorbents, such as activated carbon, is effective for adsorbing colored impurities and that very light-colored products are obtainable by the method (page 1, col. 1, line 43-col. 2, line 24, page 2, lines 22-31). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Jaeger’s color adsorbents during the oxidation of aqueous polysaccharide with hydrogen peroxide in the presence of a catalyst, so as to provide for a light-colored product. Additionally, although ‘154 reference does not disclose reaction conditions for forming the product as in the claimed invention, it is noted that claim 1 is directed to a product, i.e. a light colored-polycarboxylated polysaccharide tanning agent. As such, patentability of a product claim are based on the recited product and does not depend on its method of production. Since the claimed product appears to be the same or similar to that ‘154-Jaeger combination, although produced by a different process, the burden shifts to applicant to establish an unobvious difference between the claimed product and the product of the combination. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, the claimed solvent is not seen as an essential component of the claimed light-colored polycarboxylated polysaccharide tanning agent because the organic phase is discarded in the method of claim 1 (also see discussion in paragraphs 7 and 8 above).
With regard to claim 3, CN ‘154 teaches polysaccharides, such as starch and sodium carboxymethyl starch (page 4, Content of the Invention Section, 3rd paragraph, ref. claim 2).
With regard to claim 4, CN ‘154 teaches catalysts, such as copper sulfate, ferrous sulfate and ferric sulfate (ref. claim 3). As such, an artisan of skill in in the art would recognize that a catalyst would accelerate the rate of oxidation of starch.
With regard to claim 6, CN ‘154 teaches a polysaccharide having a carboxyl content in the range of 8.4 -14.7 mmol/g, and a wt. average molecular wt. of 1000-6000 g/mol (ref. claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yue-Y et al. (cited in the IDS dated 6/21/22) teaches highly oxidized starch, comprising carboxyl groups and prepared using H2O2 and copper-iron catalyst, as a ligand for zirconium tanning of leather. CN102747173 A (Machine translation) teaches aluminum-oxidized starch complex tanning agent prepared by reacting aqueous starch solution with nitric acid, and washing the same with acetone to obtain carboxyl substituted oxidized starch.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762